Title: To George Washington from Joseph Wright, 1 September 1784
From: Wright, Joseph
To: Washington, George



Phila. Septr 1st 84

J. Wrights respectful Compliments await Genrl Washington, and hopes he will not recollect how Long a Time has elapsed since this was to have been sent; as it was owing to its requiring some Alterations and there was no Bronze (the Stuff with which it is Covered) in America at that Time, He Begs Leave to assure Mrs Washington, that he has not forgot his Promise respecting the Large Bust, but hopes she will be as kind in excusing his delay, as she has been generous in her Frienship, and Promoting his Attempt.
